IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-40649
                          Conference Calendar



WILLIAM EARL DOYLE,

                                           Plaintiff-Appellant,


versus

REINFORD KANE, Lt.; FNU MILLER;
J. DETRICE; ED MCELUEN,

                                           Defendants-Appellees.


                         - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 5:96-CV-136
                         - - - - - - - - - -
                           October 24, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     William Earl Doyle, Texas prisoner #556492, appeals from the

district court’s dismissal of his civil rights action as

frivolous.     The district court did not abuse its discretion in

dismissing the complaint on statute of limitations grounds.        See

Ancar v. Sara Plasma, Inc., 964 F.2d 465, 468 (5th Cir. 1992).




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-40649
                              - 2 -

     Doyle argues for the first time on appeal that he wrote the

wrong date in his statement of facts as to when the incident

occurred and that, as a result, the limitations period had not

yet run when he filed his complaint.   Doyle has shown no plain

error with respect to this belated allegation.   Robertson v.

Plano City of Tex., 70 F.3d 21, 23 (5th Cir. 1995), cert. denied,

115 S. Ct. 1266 (1995).

     AFFIRMED.